Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    296
    606
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    785
    607
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    812
    617
    media_image3.png
    Greyscale

None of the prior art references of record disclose the claimed method of forming a pattern resist as recited in claim 8.  The recited multiple-trigger resist composition recites at least one xMT ester comprising a compound of one of the following structures seen below which is not disclosed in the prior art references of record in a method with components i, ii, iii, and iv above:
. 
    PNG
    media_image4.png
    784
    602
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    808
    618
    media_image5.png
    Greyscale

Accordingly, claims 8, 9, 11, 12 and 16-18 are seen as allowable and passed to issue
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 23, 2022